In a medical malpractice action, the appeals are from so much of two orders (one as to each appellant) of the Supreme Court, Kings County, both dated May 18, 1978, as granted the plaintiffs motions to strike Items Nos. 5, 6, 8 and 9 from each of the appellant’s demand for a bill of particulars. Orders affirmed insofar as appealed from, with one bill of $50 costs and disbursements. Venezia v Klinger (61 AD2d 1145) and Johnson v Charow (43 AD2d 668) are controlling here. Insofar as Nelson v New York Univ. Med. Center (51 AD2d 352 [1st Dept]) is to the contrary, we decline to follow it. Damiani, J. P., Suozzi, Shapiro and Cohalan, JJ., concur. [94 Misc 2d 680.]